ON REHEARING- Minor W. Millwee, Associate Justice. (On Rehearing). In the original opinion we failed to note and give effect to one salient fact which necessitates a reversal of our decision to affirm the trial court’s action in dismissing appellant’s alleged cause of action. According to the stipulation of the parties the deed of June 25, 1948, under which appellee, Mrs. F. H. Huggins, and her husband claimed title was a conveyance to them jointly as husband and wife. Thus she claims title as survivor of the original entirety ■ estate and not as successor, de-visee, heir or personal representative of her deceased husband. Tenants by the entirety take by the entirety and not by moieties. Branch v. Polk, 61 Ark. 388, 33 S. W. 424. Upon the death of F. H. Huggins in 1954 his estate expired forever and there was nothing to revive insofar as the respective' claims of the present parties to the land are concerned. Since neither the appellant, Eunice M. Wilson, nor the appellee, Edna Marie Huggins, was a party to the original suit between their respective husbands, the intervention filed by appellant on May 18, 1956, was in effect an original action on her part and should be so treated. While the original action had abated insofar as it pertained to F. H. Huggins, it had not abated as to the appellee; and the appellant is entitled to a trial of the issues presented in the intervention as though it were an original action. The petition for rehearing is accordingly granted. The decree is reversed and the cause remanded with directions to proceed with a determination of the issues presented as an original action filed as of the date of the intervention.